COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-242-CV


H.B. GRIZZLE                                                      APPELLANT

                                       V.

NORTH TEXAS AUTO BODY, INC.                                        APPELLEES
D/B/A NORTH TEXAS RV REPAIR
AND D/B/A NORTH TEXAS
RECREATIONAL VEHICLE REPAIR,
AND KENNETH MINHINNETT,
INDIVIDUALLY AND AS PRINCIPAL,
OWNER, AND MANAGER OF EACH
ENTITY AND ASSUMED NAME
STATED ABOVE

                                   ------------

           FROM THE 16TH DISTRICT COURT OF DENTON COUNTY

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     Appellant H.B. Grizzle timely filed a motion for new trial and a notice of

appeal from the trial court’s April 22, 2009 final judgment. The trial court

     1
         … See Tex. R. App. P. 47.4.
granted appellant’s motion for new trial on July 20, 2009, while it still had

plenary jurisdiction over the case. See Tex. R. Civ. P. 329b(e); In re Baylor

Med. Ctr. at Garland, 280 S.W.3d 227, 230 (Tex. 2008) (order).

      On August 10, 2009, we informed the parties that it appeared the trial

court’s granting of the motion for new trial rendered this appeal moot and that

the appeal would be dismissed as moot unless, on or before August 20, 2009,

any party desiring to continue the appeal filed a response showing grounds for

continuing the appeal. Appellant responded that the notice of appeal was filed

in an abundance of caution in the event this court determined that the new trial

was granted after the trial court’s plenary jurisdiction had expired.

      Having determined, however, that the trial court ordered a new trial

before its plenary jurisdiction expired on August 5, 2009, we dismiss the appeal

as moot. See Tex. R. App. P. 42.3(a), 43.2(f); Tex. R. Civ. P. 329b(e); State

Farm Mut. Auto. Ins. Co. v. Smith, No. 02-03-00046-CV, 2003 WL 22071455,

at *1 (Tex. App.—Fort Worth Aug. 29, 2003, no pet.) (mem. op.).




                                                 PER CURIAM

PANEL: LIVINGSTON, DAUPHINOT, and GARDNER, JJ.

DELIVERED: September 10, 2009




                                       2